1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   L.A. GEM & JEWELRY DESIGN, INC.,          )   Case No. CV 16-8717 FMO (KSx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   ORDER DISMISSING ACTION WITH
                                               )   PREJUDICE
14   CHARMING CHARLIE LLC, et al.,             )
                                               )
15                      Defendants.            )
                                               )
16                                             )

17

18         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.

19

20   Dated this 11 day of February, 2019.

21

22                                                                 /s/
                                                              Fernando M. Olguin
23                                                        United States District Judge

24

25

26

27

28
